UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK



TERESE MEAGHER,

                           Plaintiff,                               No. 1:17-CV-0903
                                                                    (GTS/CFH)

             v.

STATE UNIVERSITY CONSTRUCTION
FUND, et al.,

                           Defendant.


CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

APPEARANCES:                                   OF COUNSEL:

Tabner, Ryan Law Firm                          THOMAS R. FALLATI, ESQ.
18 Corporate Woods Boulevard
Albany, New York 12211-2605
Attorney for plaintiff

Attorney General for the                       BRIAN W. MATULA, ESQ.
   State of New York                           Assistant Attorney General
The Capitol
Albany, New York 12224
Attorney for defendants

Girvin, Ferlazzo Law Firm                      PATRICK J. FITZGERALD, III ESQ.
20 Corporate Woods Boulevard
Albany, New York 12211-2350
Attorney for defendants


                                DECISION AND ORDER

      On January 30, 2019, plaintiff filed a letter motion seeking to address certain

discovery issues. Dkt. No. 45. On February 11, 2019, defendants filed a response.
Dkt. No. 47. On February 14, 2019, the Court conducted an on-the-record conf erence

with counsel for all parties. As directed during that conference, and for the reasons

stated at that time, which are incorporated herein by reference, it is hereby

      ORDERED, that

             (1) Defendants shall provide additional documents and interrogatory

             responses as directed by the Court during the February 14, 2019

             conference;

             (2) Any of plaintiff’s medical records which are provided to defense

             counsel shall be designated “attorneys eyes only.” Defense counsel may

             seek to have any such medical records designated as confidential so that

             they may be reviewed by defendant Joanne Di Stefano. If the parties are

             unable to agree regarding the designation of plaintiff’s medical records,

             they may request Court intervention;

             (3) The Uniform Pretrial Scheduling Order (Dkt. No. 24) is amended as

             follows:

                    (a) The deadline for the completion of discovery is extended to

                    June 3, 2019;

                    (b) The deadline for the filing of dispositive motions is extended to

                    July 31, 2019;

                    (c) The Mandatory Pretrial Scheduling Order as amended remains

                    in full force and effect; and it is further

      ORDERED, that the Clerk of the Court serve this Order on the parties in


                                              2
accordance with the Local Rules.

      IT IS SO ORDERED.

      Dated: February 21, 2019
      Albany, New York




                                   3
